United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1642
                                    ___________

Muhammad Jalal-Deem Akbar,               *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Warden Brian Jett,                       *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 29, 2011
                                 Filed: July 5, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Federal inmate Muhammad Jalal-Deem Akbar appeals the district court’s1
dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus. Upon careful
review, we conclude that Akbar was not entitled to habeas relief for the reasons relied
upon by the district court. See Mitchell v. U.S. Parole Comm’n, 538 F.3d 948, 951
(8th Cir. 2008) (per curiam) (standard of review). Accordingly, the judgment is


      1
       The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Susan Richard
Nelson, then United States Magistrate Judge for the District of Minnesota, now United
States District Judge.
affirmed. See 8th Cir. R. 47B. We also deny Akbar’s motion for release and motion
to expedite.
                       ______________________________




                                        2
                                       -2-